447 F.2d 493
Hoyt William REED, Plaintiff-Appellant,v.TENNESSEE VALLEY AUTHORITY, Defendant-Third-PartyPlaintiff-Appellee, v. PETTSBURGH-DES MOINES STEELCOMPANY, Third-Party Defendant.
No. 71-1122.
United States Court of Appeals, Fifth Circuit.
June 2, 1971.

Kenneth Shelton, Decatur, Ala., for appellant.
Robert H. Marquis, Gen. Counsel, Thomas A. Pedersen, Sol., Beauchamp E. Brogan, TVA, Knoxville, Tenn., Harold F. Herring, Huntsville, Ala., for appellee.
Appeal from the United States District Court for the Northern District of Alabama; Frank H. McFadden, District Judge.
Before COLEMAN, GOLDBERG, and DYER, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966